DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 27-50, in the reply filed on 4/12/2021 is acknowledged.  Claims 51 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election, with traverse, of the following species:
Copolymers of diallyldimethylammonium chloride and of acrylamide as the copolymer
polymer of N,N,N',N'-tetramethylhexamethylenediamine and trimethylene chloride of formula:

    PNG
    media_image1.png
    130
    269
    media_image1.png
    Greyscale

 Polyquaternium-2 (Mirapol A15) as the specific polyquaternary ammonium polymers. 
dimethyldiallylammonium chloride homopolymer as the specific cationic polymer; acrylic acid/acrylamidopropyltrimethylammonium chloride copolymer as the specific amphoteric polymer,
is also acknowledged. The traversal is on the ground that no serious search burden exists.  Applicant’s traversal is not found persuasive because the instant application was filed under 35 U.S.C. 371, so no search burden is required to be demonstrated. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 43-47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.
	Claim 43 depends from claim 42 and recites “the cationic polymers” in line 1. Claim 42 requires “at least two polymers selected from cationic and amphoteric polymers”. Thus, there appears to be insufficient antecedent basis for the limitation “the cationic polymers” in claim 43. Further, claim 43 recites “the cationic polymer is chosen from (7)…, (8)…, (9)”, but fail to recite an “and” or “or” indicating whether polymers all of the groups are required or not. As instantly recited, it is unclear how many polymers are required to meet the claim 42. 
	Claim 44 depends from claim 43 and recites, “wherein the cationic polymers are chosen from…” Claim 44 lacks antecedent basis for the same reason as claim 43. 
	Claim 45 recites, “wherein the amphoteric polymers are chosen from…” However, claim 41, from which claim 45 depends, recites, “comprises at least one polymer chosen from cationic and amphoteric polymers”. Claim 45 lacks antecedent basis and fails to specify how many amphoteric polymers are required. 
Claim 46 recites, “[t]he composition according to claim 41, wherein at least one amphoteric polymer is chosen from acrylic acid/acrylamidopropyltrimethylammonium chloride copolymers, acrylic acid/acrylamidopropyltrimethylammonium chloride/acrylamide copolymers, copolymers comprising as monomers dimethyldiallylammonium chloride and acrylic acid optionally combined with acrylamide, or mixtures thereof (emphasis provided by Examiner). It is not clear which components are permitted to be combined with acrylamide and are being referred to by “mixtures thereof”. Such recitations could apply only to “copolymers comprising as monomers dimethyldiallylammonium chloride and acrylic acid” or could be interpreted to apply to all of the recited polymers. 
Claim 47 depends from claim 43 and refers to “family (7)” and “family (8)”. However, claim 43 does not explicitly recite a “family”. Clarification is requested. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-42, 45, and 49-50 are rejected under 35 U.S.C. 103 as being Kawai (EP 0 890 355 – provided on IDS dated 7/12/2019).
	Kawai teaches a composition comprising a guanidine salt, an alkanolamine, and ammonium hydroxide and 10% propylene glycol [0052]. The composition may also include polyhydric alcohols such as glycerol [0034]. The guanidine salt may be inorganic or carbonate [0010] and present at 0.1-10% of the composition [0011], particularly 1.5% [0052]. The alkanolamine may be a monoalkanolamine such as ethanolamine, tripropanolamine, and 2-amino-2-methyl-1,3-propanediol [0012]. The alkanolamine may be present at 0.1-10% [0012], particularly 2% [0052]. Ammonium hydroxide is present at 0.1-3% [0012], particularly 0.8% [0052]. Optionally, an oxidizing agent or intermediate may be included. See [0002], [0011], [0033], and [0052]. Polymers may include amphoteric such as copolymers of acrylic acid and cationic polymers such as stearyltrimethylammonium chloride [0034]. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Kawai to choose from among the components taught for the purpose taught and predictably arrive at hair treatment composition. MPEP 2143. 

Claims 27-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (EP 0 890 355) in view of Cotteret (U.S. 2004/0221399), Ellington (U.S. 2008/0131391) and Restle (U.S.P. 6,555,100).
Kawai is discussed above. With regard to claims 43-44 and 46-48, the elected polymers are not explicitly taught by Kawai. 
Cotteret teaches a dyeing composition comprising Merquat® 550, which is a copolymer of diallyl dimethylammonium chloride and acrylamide [0559], Merquat® 100, 
Ellington teaches a composition for treating keratinous substrates comprising a quaternary ammonium polymer and Ionene G®, which is a polymer of N,N,N',N'-tetramethylhexamethylenediamine and trimethylene chloride [0042].
Restle teaches a composition for treating keratinous materials comprising copolymers of acrylic acid and acrylamidopropyltrimethylammonium chloride (col.2). 
It would have been prima facie obvious to one having ordinary skill in the art formulating the composition of Kawai, which teaches the inclusion of polymers and surfactants, to select specific polymers and surfactants for established use where each of the polymers is known in the prior art and taught to be applied to hair. MPEP 2143. There is a reasonable expectation of successfully forming a hair care product when combining known hair care ingredients according to their established uses. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-48 of copending Application No. 16/468,864 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to a person having ordinary skill in the art and following the claims of the reference application to include two polyols based on the disclosure of “at least one polyol selected from glycerol, propylene glycol…”, in claim 43 of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612